In this case counsel for the State have filed a very able motion for rehearing, in which the opinion of the court is attacked on many points. All the matters discussed in the motion for rehearing were argued on original submission as well as presented in the briefs filed thereon, and were carefully considered by us in consultation, and we have seen no reason to change our attitude or opinion on the case.
1. In their motion for rehearing counsel for the State criticise the opinion of the court, urging, in substance, that there is an error in the second paragraph of the opinion of the court in the sentence reading as follows: "The movements of appellant at this point and other circumstances appearing in the evidence are such as, in our judgment, to raise the issue that he deliberately accosted defendant, watched his movements, and in connection with all the circumstances in the case, raised the issue that he went to him with the purpose and intent of provoking a difficulty," in that the word "defendant" after the word "accosted" is either a clerical error or a misstatement of the facts. *Page 645 
The original opinion now before us shows this sentence to be in this language: "The movements of appellant at this point, and other circumstances appearing in the evidence, are such as, in our judgment, to raise the issue that he deliberately accosted deceased, watched his movements, and in connection with all the circumstances in the case, raised the issue that he went to him with the purpose and intent of provoking a difficulty." There was no mistake in the opinion in the respect complained of.
2. In the same paragraph of the opinion it is stated "There were no witnesses to the killing." This is complained of as not being a strictly accurate statement, and, in a sense, it is correct. There were no eyewitnesses to the beginning of the difficulty, and no one saw anything that occurred until after the second shot was fired. Some part of the difficulty was seen by more than one witness, but there was no witness to the difficulty in a sense of throwing light on who was the aggressor in the difficulty, or whose testimony substantially affected the issue of provoking a difficulty or that threw much light on the claim of self-defense. The statement, therefore, while literally incorrect, is in substance true.
3. Counsel for the State most vigorously attack the decision which holds that there was error in charging the jury that appellant would have the right to seek deceased in a peaceable manner, and contends that the limitation on the right of so seeking him that it must be done in a peaceable manner was not only erroneous, but would institute a rule that would be hurtful to society, to the peace and good order of the State, and one that goes far beyond anything that has heretofore been held by us. It will be noted that in the original opinion that the writer did not agree to this opinion of the court on this point, and does not now agree to same. The majority of the court, however, have seen no reason to change their views on the proposition, and for the present at least the opinion must stand. In the only two cases where a charge like this has been the subject of review since I came on the bench — McCleary v. State, 122 S.W. Rep., 26, and this case — the writer has prepared the opinion of the court, and in such opinions, of course, wrote for the majority. It seemed, therefore, out of place to obtrude his own views in the opinions where he was speaking for the court. It could do no good now, probably, to write at length on the question, and in view of many matters pressing on us for attention, I shall not do so, but if the question should come before us again, I shall seek an opportunity to write at some length on the question, and reexamine the authorities and undertake to deduce and set out what I believe to be the correct rule.
4. All the matters arising in the case were not only carefully considered, but are fully treated in the opinion, and it seems unnecessary to review them.
The motion for rehearing is therefore overruled.
Overruled. *Page 646